     Case 4:20-cr-02219-RM-DTF Document 129 Filed 09/07/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-20-02219-003-TUC-RM (DTF)
10                 Plaintiff,                          ORDER
11   v.
12   John Tibor Vigh,
13                 Defendant.
14
15          Defendant John Tibor Vigh—who is charged by indictment with transportation of
16   undocumented aliens and conspiracy to transport undocumented aliens in violation of 8

17   U.S.C. § 1324 (Doc. 8)—has moved to sever his trial from that of his co-defendant
18   Jacarah Gonzalez.     (Doc. 92.)    Defendant argues in the Motion to Sever that the

19   indictment’s allegations against him rest largely on Jacarah Gonzalez’s out-of-court

20   confession, which is inadmissible against Vigh. (Id. at 1-3.)
21          The Government filed a Response, stating that it does not oppose a severance in
22   the event it elects to introduce Jacarah Gonzalez’s complete, unredacted out-of-court

23   statements at trial against her. (Doc. 106 at 2.) However, the Government reserves the

24   right to object to a severance if it decides not to introduce Gonazalez’s statements or if it

25   redacts them to comply with Bruton v. United States, 391 U.S. 123 (1968). (Id. at 2-3.)

26   ....
27   ....
28   ....
     Case 4:20-cr-02219-RM-DTF Document 129 Filed 09/07/21 Page 2 of 2



 1         To assist the Court in resolving Defendant’s Motion to Sever, the Court will order
 2   the Government to file proposed redactions of any out-of-court statements by Jacarah
 3   Gonzalez that the Government may elect to introduce at trial.
 4         IT IS ORDERED that Defendant’s Motion to Sever (Doc. 92) is taken under
 5   advisement.
 6         IT IS FURTHER ORDERED that, within fourteen (14) days of the date this
 7   Order is filed, the Government shall file proposed redactions of any out-of-court
 8   statements by Jacarah Gonzalez that the Government may elect to introduce at trial.
 9         IT IS FURTHER ORDERED that, within seven (7) days of service of the
10   Government’s proposed redactions, Defendant shall file a Response stating whether the
11   proposed redactions resolve the concerns raised in his Motion for Severance.
12         Dated this 3rd day of September, 2021.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
